Citation Nr: 1424271	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-43 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating greater than 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from January 1954 to December 1956 and January 1957 to August 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  In March 2013, the Board denied the Veteran's claim of entitlement to an increased rating for a cervical spine disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a joint motion of the parties and remanded the matter to the Board.  

In March 2013 the Board also remanded claims for service connection for a lumbar spine disability and right foot disability.  Those claims have since been granted.  See May 2013 rating decision.  As such, those matters are no longer before the Board. 

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  


REMAND

A VA examination should be conducted to determine the nature and extent of impairment associated with the cervical spine disability, to include whether it is associated with headaches and dizziness.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, the RO or AMC should afford the Veteran a VA examination to determine the nature and extent of all impairment due to his service-connected cervical spine disability.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition the examiner should be requested to provide an opinion as to whether the cervical spine disability results in a headache disorder or a disorder manifested by dizziness.  

The rationale for all opinions expressed must also be provided.

3.  Then, the RO or AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



